DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a Non-Final Office Action and in response to the application 16/110,046 filed on 11/09/2020.
Status of Claims:
Claims 1-2, 6-11, and 13-24 are pending in this Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered. 
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 01/14/2021 & 03/11/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments filed in the amendment filed 11/06/2020 regarding to arguments on claims 1, 10, and 18 are not persuasive.
Regarding claims 1, 10, and 18:
“[0053]: By creating packaging through additive manufacturing, a unique opportunity exists to capture real-time information about the package and its contents utilizing blockchain technology. Because the packaging is created by a 3D printer (or some other additive manufacturing process), this moment-in-time creation process presents an opportunity to create the initial interaction on a blockchain--including writing information about the date, time, and location of creation, the packaging system or machine used to package the contents, methods or materials contained within the package, the contents of the package, the destination of the package, authorized users or uses, shipping requirements, promises related to delivery time or condition, customs declarations, payment information, intellectual property rights, or other relevant information). The system of Schmeling writes information into a blockchain such as packaging system or machine used to package the contents. The Examiner agrees that wring information about the date, time, and location is no longer relevant to the currently amended limitation of claim 1, but the cited “…create the initial interaction on a blockchain--including writing information about the…packaging system or machine used to package the contents” of Schmeling is equivalent to “collecting the second data comprises performance statistics for the machine built by the OEM entity and omits the production usage statistics for the machine…”. The Examiner asserts that collecting information on system or machine used to produce products of Schmeling can be mapped with collecting statistics relating to usage for a system or a machine. Therefore, Schmeling and Padmanabhan teaches “wherein the performance statistics comprise at least one of machine downtime statistics, alarm history statistics, usage statistics for the machine, or energy consumption statistics”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-11, and 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al (US PGPUB 20190238525) “Padmanabhan” in view of Schmeling et al (USPGPUB 20180096175) “Schmeling”.
Regarding claim 1, Padmanabhan  teaches a system, comprising: a memory that stores executable components; and a processor, operatively coupled to the memory, that executes the executable components ([0219]: The system implementation is supported by a processor and a memory), the executable components comprising: an interface ([0051]: Search queries, database queries, API requests are interacted with displayed graphical user interfaces)component configured to receive a user identifier and a request for a subset of the blockchains ([0227-0228]: The system receives a request from the second tenant to create a second user profile wherein the user device shares the protected data (subset of blockchains is recognized) with the second tenant to populate the second user profile , in which both the first user profile and the second user profile are associated with a common universal ID (user identifier)), wherein the industrial blockchains comprise a first subset of the industrial blockchains that record first data defined to be viewable by first parties associated with the manufacturing entity and a second subset of the industrial blockchains defined to be viewable by second parties ([0221-0225] & [0228-0229]: The second tenant requests information of the first tenant within the blockchain with a first portion (first subset) of the user profile including non-protected data accessible to all participating nodes (first parties) on the blockchain and with a second portion (second subset) of the user profile including protected data accessible only to participating nodes having user consent (second parties)); the blockchain search and management component is further configured to, in response to a determination that the user identifier has permission to access the subset of 216/110,046 the manufacturing data, retrieve the subset of the ([0228]: The user device shares the protected data (second subset) with the second tenant to populate the second user profile, in which both the first user profile and the second user profile are associated with a common universal ID), and the interface component is further configured to render the subset of the manufacturing data on a client device associated with the user identifier ([0247] & [0258]: The smartflow contract engine is in coordination with the GUI manager wherein the smartflow contract engine contains a blockchain translator that renders the native blockchain programming language code embodying the smart contract elements as defined by the user).
Schmeling teaches a blockchain search and management component configured to search industrial blockchains that encode manufacturing data generated by one or more blockchain-enabled industrial devices that monitor and control an industrial process that facilitates production of a product, wherein the industrial process operates within a manufacturing entity and includes a machine built by an original equipment manufacturer (OEM) entity ([0025]: The system uses a distributed ledger or blockchain to record transactions, execute smart contracts, and perform other operations in a distributed manufacturing platform and the process of manufacturing and supplying new and existing products. [0041]:  The system contains entities that are refer to any person, company, governmental body, group, or organization that interacts or engages with the platform in some way. [0048]: Printer Manufacturer (or printer software producer) is one of the entities and it is used to manufacture 3D Printers or additive manufacturing equipment (machine built by OEM). Printer manufacturers may provide products, supplies (e.g., filament or other print media), technical support and other services to other parties using the platform); the first data comprises production information relating to the product, the second data comprises performance statistics for the machine built by the OEM entity and omits the production information relating to the product, wherein the performance statistics comprise at least one of machine downtime statistics, alarm history statistics, usage statistics for the machine, or energy consumption statistics (Fig. 3 &[0053]: The system utilizes blockchain technology to capture information of manufacturing such the packaging system or machine used to package the contents (usage statistics for the machine), methods or materials contained within the package (information relating to the product), the contents of the package (information relating to a product). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Schmeling teachings in the Padmanabhan system. Skilled artisan would have been motivated to incorporate blockchains that encode manufacturing data associated with a product taught by Schmeling in the Padmanabhan system to increase transparency and integrity of supply chain and shorten the time to bring products to market, eliminate inefficiency and manufacturing downtime, reduce production costs, reduce packaging size and cost, reduce transaction costs, track and record movement of products in the supply chain, provide digital rights management for part designs, and provide an audit trail to identify and discourage counterfeit goods, as recognized by Schmeling ([0025]). Skilled artisan would have been motivated to incorporate data generated from variety of aspects in an industrial process taught by Schmeling in the ([0053]).  This close relation between both of the references highly suggests an expectation of success. 
Regarding claims 10 and 18, note the rejections of claims 1. The instant claims recite substantially same limitations as the above- rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 2, Padmanabhan in view of Schmeling teaches all the limitations of claim 1. Padmanabhan does not explicitly teach the blockchain search and management component is configured to retrieve the subset of the manufacturing data from at least one of the one or more blockchain- enabled industrial devices.
 Schmeling teaches the blockchain search and management component is configured to retrieve the subset of the manufacturing data from at least one of the one or more blockchain- enabled industrial devices (Fig. 5, [0051], [0063]: Transactions performed via or in relation to a distributed manufacturing platform are recorded to a ledger or blockchain. The system contains entities which are representative of parties that use and provide products via the distributed manufacturing platform where each entity contains machines for the process of manufacturing. [0127]: The system uses (retrieve) blockchain to sign package with private key plus any relevant details such as date of manufacture, model number, original destination or dealer, any customization or relevant model information). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Schmeling teachings in the Padmanabhan system. Skilled artisan would have been motivated to incorporate data ([0127]).  This close relation between both of the references highly suggests an expectation of success. 
Regarding claim 11, note the rejections of claims 2. The instant claims recite substantially same limitations as the above- rejected claims and are therefore rejected under the same prior-art teachings.
. Regarding claim 6, Padmanabhan in view of Schmeling teaches all the limitations of claim 2.  Padmanabhan does not explicitly teach wherein the one or more blockchain-enabled industrial devices enforce a smart contract between the manufacturing entity and the OEM entity relating to operation and maintenance of the machine.  
Schmeling teaches the one or more blockchain-enabled industrial devices enforce a smart contract between the manufacturing entity and the OEM entity relating to operation and maintenance of the machine ([0149]: The  system of smart-contracts can enforce payment between the device owner and the requestor, such reliably transferred between parties at the agreed-upon intervals (upon partial or total completion of the manufacturing session, upon successful delivery of the item, or any combination thereof). Thus, the entities are communicated with one another with smart contracts). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Schmeling teachings in the Padmanabhan system. ([0025]).  This close relation between both of the references highly suggests an expectation of success. 
Regarding claims 14, note the rejections of claims 6. The instant claims recite substantially same limitations as the above- rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 7, Padmanabhan in view of Schmeling teaches all the limitations of claim 6.  Padmanabhan does not explicitly teach wherein the smart contract is at least one of a usage- based payment schedule for leasing of the machine to the manufacturing entity or an agreement by the OEM entity to perform maintenance on the machine on a time basis or a usage basis.  
Regarding claim 15, note the rejections of claims 7. The instant claims recite substantially same limitations as the above- rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 8, Padmanabhan in view of Schmeling teaches all the limitations of claim 1.  Padmanabhan does not explicitly teach wherein the interface component is configured to receive the request as a scanned optical code identifying the product. 
Schmeling teaches the interface component is configured to receive the request as a scanned optical code identifying the product ([0054]: The entries in the blockchain is publicly available or encrypted so that they are accessible only to the authorized parties. A visual code such as a barcode or Quick Response (QR) code can be displayed on the packaging which can be verified by a scan performed by a mobile device containing the private key of the relevant party). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Schmeling teachings in the Padmanabhan system. Skilled artisan would have been motivated to incorporate accessing the blockchain by scanning optical code taught by Schmeling in the Padmanabhan system so the blockchain can be encrypted for specific parties, as recognized by Schmeling ([0054]).  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 16, note the rejections of claims 8. The instant claims recite substantially same limitations as the above- rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 9, Padmanabhan in view of Schmeling teaches all the limitations of claim 1.  Padmanabhan does not explicitly teach wherein the first data further comprises at least purchase records for items of the product, the interface component is further configured to receive notification request data comprising a request to send, to purchasers of a subset of the items of the product, notification data relating to the subset of the items of the product, the blockchain search and management component is further configured to, in response to receipt of the notification request data, determine identities of purchasers of the subset of the items based on purchase records recorded in the first subset of the industrial blockchains of the industrial blockchains, and the interface component is further configured to send notification data to client devices associated with the identities of the purchasers.  
([0053]: The system interacts data on a blockchain such as payment information data (purchase record)), the interface component is further configured to receive notification request data comprising a request to send, to purchasers of a subset of the items of the product, notification data relating to the subset of the items of the product, the blockchain search and management component is further configured to, in response to receipt of the notification request data, determine identities of purchasers of the subset of the items based on purchase records recorded in the first subset of the industrial blockchains, and the interface component is further configured to send notification data to client devices associated with the identities of the purchasers (([0153]: Customers can exchange request for information from the manufacturer and/or distributed manufacturing platform identifying the orders they have requested, and sending notifications to the customers. The notification offers customer information regarding the order or connect the customers to negotiate. Upon receiving a response to such notification from the  customers, the manufacturer or distributed manufacturing platform may adjust the manufacturing process, shipping mode, shipping addresses, payments, and any other portions of the transaction in order to accomplish the exchange). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Schmeling teachings in the Padmanabhan system. Skilled artisan would have been motivated to incorporate the notification system between the consumer and the industry taught by Schmeling in the Padmanabhan system so the industry can accommodate the order to the customer’s 
Regarding claim 17, note the rejections of claims 9. The instant claims recite substantially same limitations as the above- rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 21, Padmanabhan in view of Schmeling teaches all the limitations of claim 1. Padmanabhan does not explicitly teach wherein the production information relating to the product comprises at least one of control event data generated in connection with the industrial process, recipe data that defines parameters or executable instructions for manufacturing the product, production statistics for the industrial process, records of operator interaction with the industrial process, an identity of a source of one or more components of the product, order information for the product, or quality check results for the product.
Schmeling teaches wherein the production information relating to the product comprises at least one of control event data generated in connection with the industrial process, recipe data that defines parameters or executable instructions for manufacturing the product, production statistics for the industrial process, records of operator interaction with the industrial process, an identity of a source of one or more components of the product, order information for the product, or quality check results for the product(Fig. 3 &[0053]: The system utilizes blockchain technology to capture information of manufacturing such as the date, time, and location of creation (control event data), the packaging system or machine used to package the contents (records of operator interaction with the industrial process), methods or materials contained within the package (recipe data that defines parameters or executable instructions for manufacturing the product), the contents of the package (order information for the product),  payment information, and  customs declarations (order information of the product).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Schmeling teachings in the Padmanabhan system. Skilled artisan would have been motivated to incorporate data generated from variety of aspects in an industrial process taught by Schmeling in the Padmanabhan system to increase level of control, verification, and detailed information in a broad range of industries, as recognized by Schmeling ([0053]).  This close relation between both of the references highly suggests an expectation of success.
Regarding claims 13, note the rejections of claims 21. The instant claims recite substantially same limitations as the above- rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 22, Padmanabhan in view of Schmeling teaches all the limitations of claim 1. Padmanabhan does not explicitly teach wherein the performance statistics for the machine comprise at least one of a number of parts produced by the machine, or key performance indicator statistics for the machine.
Schmeling teaches the performance statistics for the machine comprise at least one of a number of parts produced by the machine, or key performance indicator statistics for the machine ([0084]: The system implements algorithms that match regulatory requirements and industry standards (strength or type of materials, qualities of materials, conductivity or non-conductivity, impact, shatter characteristics, protective factors, and others). Some examples may include quality indicators, for instance reliability, durability, planned obsolescence, usage cycles, heat tolerances, stress tolerances, impact tolerances, and other measures. The system tracks for data of the machines such as for their quality indicators like ones listed above. These indicators can be mapped with the key performance indicator statistics of the application). Please refer to claim 21 for the motivational statement. 
Regarding claim 23, Padmanabhan in view of Schmeling teaches all the limitations of claim 7. Padmanabhan does not explicitly teach wherein the smart contract defines a number of operating cycles that are to trigger a part replacement action by the OEM 
Schmeling teaches the smart contract defines a number of operating cycles that are to trigger a part replacement action by the OEM ([0222]: The system can be used to provide repairs, provisions, fuel, regular preventive maintenance and related services. In some examples, printers can be deployed to these locations which can print consumable parts, replacement parts (damaged or broken), and packaging to store the parts for marketing, storage, and use, may eliminate the need to order and transport specific parts, or store spare parts. Thus the system is able to determine when to replace the required parts).   It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Schmeling teachings in the Padmanabhan system. Skilled artisan would have been motivated to incorporate replacing parts when needed taught by Schmeling in the Padmanabhan system to improve the efficiency of the 
Regarding claim 24, Padmanabhan in view of Schmeling teaches all the limitations of claim 23. Padmanabhan does not explicitly teach wherein one or more blockchain-enabled industrial devices are configured to, in response to a determination that the performance statistics indicate that the number of operating cycles have been carried out by the machine, generate a signed component replacement order as a transaction in one or more of the second subset of the industrial blockchains.
Schmeling teaches one or more blockchain-enabled industrial devices are configured to, in response to a determination that the performance statistics indicate that the number of operating cycles have been carried out by the machine, generate a signed component replacement order as a transaction in one or more of the second subset of the industrial blockchains ([0222]: The system can be used to provide repairs, provisions, fuel, regular preventive maintenance and related services. In some examples, printers can be deployed to these locations which can print consumable parts, replacement parts (damaged or broken), and packaging to store the parts for marketing, storage, and use, may eliminate the need to order and transport specific parts, or store spare parts.). Please refer to claim 23 for the motivational statement.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812.  The examiner can normally be reached on M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.